                                  IN THE UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
____________________________________________________________________________________________________________________________________________________________


GERALD WINFIELD, K56861,                                                            )
                                                                                    )
                                                Petitioner,                         )
                                                                                    )
                                    v.                                              )           No. 10 C 4878
                                                                                    )
                                                                                    )
GERARDO ACEVEDO, Warden,                                                            )
 Hill Correctional Center,                                                          )           The Honorable
                                                                                    )           Sharon Johnson Coleman,
                                                Respondent.                         )           Judge Presiding.
____________________________________________________________________________________________________________________________________________________________



                Motion for Judgment to Be Set out in a Separate Document

            Under Federal Rules of Appellate Procedure 58(a) and (d), respondent moves

this Court to set out in a separate document its judgment granting petitioner’s

petition for writ of habeas corpus. See Doc. 89 (February 11, 2019 memorandum

and order).

            Rule 58(a) requires most judgments to be “set out in a separate document” —

that is, in a document separate from the Court’s opinion. The preferred form for a

judgment is Form AO 450 (“Judgment in a Civil Action”). Hope v. United States, 43

F.3d 1140, 1142 (7th Cir. 1994). The Seventh Circuit has instructed parties to

request entry of judgment in a separate document when the court has not done so.

Perry v. Sheet Metal Workers’ Local No. 73 Pension Fund, 585 F.3d 358, 362 (7th

Cir. 2009).

            Here, no judgment granting the petition has been set out in a separate

document following the Court’s February 2019 opinion, and the Court’s March 2016
judgment is no longer in effect. See Doc. 80 (Seventh Circuit’s September 13, 2017

final judgment) (reversing district court’s March 2016 judgment and remanding for

further proceedings).

                                     Conclusion

      This Court should set out in a separate document the judgment granting

petitioner’s petition for writ of habeas corpus or direct the Clerk to do the same.


March 8, 2019                                  Respectfully submitted,

                                               KWAME RAOUL
                                               Attorney General of Illinois

                                        By:    /s/ Brian McLeish
                                               BRIAN MCLEISH, Bar # 6302501
                                               Assistant Attorney General
                                               100 West Randolph Street, 12th Floor
                                               Chicago, Illinois 60601-3218
                                               (312) 814-3692
                                               bmcleish@atg.state.il.us
                          CERTIFICATE OF SERVICE

      I certify that on March 8, 2019, I electronically filed respondent’s Motion for
Judgment to Be Set out in a Separate Document with the Clerk of the United
States District Court for the Northern District of Illinois, Eastern Division, using
the CM/ECF system, which will send notice to all parties.


                                              /s/ Brian McLeish
                                              BRIAN MCLEISH, Bar # 6302501
                                              Assistant Attorney General
                                              100 West Randolph Street, 12th Floor
                                              Chicago, Illinois 60601-3218
                                              (312) 814-3692
                                              bmcleish@atg.state.il.us
